An unpub|ishelll order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
o\=
NEvAoA

CLERK’S ORDER

> r0;-1947  

IN THE SUPREME COURT OF THE STATE OF NEVADA

VESTIN GROUP, INC., A DELAWARE No. 59938
CORPORATION,

Appellant,

   msa
SDG SUNSET DEVELOPMENT, LLC AUG 26 2013
Respondent.

c\‘-ETRAClE>K.pLlNDEMc/-\Ol"lum

l

DEPUTY CLERK

ORDER DISMISSING APPEAL

The parties have filed a stipulation to dismiss this appeal. We
approve the stipulation and hereby dismiss this appeal. As provided in
the stipulation, each party shall bear their own costs and fees. NRAP
42(b).

lt is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN



cc: Hon. Elissa F. Cadish, District Judge
Leonard I. Gang, Settlement Judge
Greenberg Traurig, LLP/Las Vegas

Kaempfer Crowell Renshaw Gronauer & Fiorentino
Eighth District Court Clerk

1b -£5228